DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on: 04/21/2022.
Claims 1 – 15 are pending.
Claims 1, 2, 6, 8, 9, 12, 13, and 15 have been amended.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 15, same reasons of Action sent on 02/17/2022.

The closest references are found based on the updated search:
Min et al. (US 2016/0146861 A1) discloses a motherboard voltage testing device comprising: a power supply module configured to supply a DC voltage; an illuminating module; and a switching module configured to detect a DC voltage of a motherboard; a first terminal of the switching module coupled to the power supply module (see claim 1).
Mao et al. (US 2013/0241584 A1) suggests a test system, comprising: an electronic device comprising a motherboard, the motherboard comprising a power supply-on pin; and a test apparatus comprising: a setting module comprising a plurality of input keys; an activation module activating a power supply-on pin of a motherboard of the electronic device (see claim 11).
Chin et al. (US 2010/0301886 A1) teaches a test board, comprising: a power connecting interface comprising a plurality of power pins, wherein each of the power pins is electrically connected to a motherboard power socket to receive a power signal; a plurality of diode modules, wherein each of the diode modules is electrically connected to one of the power pins and comprises at least one diode; a power module electrically connected to the diode modules to receive the power signal through each of the diode modules (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8, and 15, therefore claims 1 – 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        4/23/2022